— Motion by respondent, George H. Vallario, Jr., an attorney admitted to practice by this court on December 15, 1965 under the name *785George Henry Vallarlo, Jr., who, having been convicted in the United States District Court for the Southern District of New York, upon his plea of guilty on February 13, 1986, of failure to file corporate income tax return, to stay his suspension as an attorney and counselor-at-law, upon said conviction of a "serious crime” pending the determination of the proceeding to discipline him for his professional misconduct.
Motion denied, respondent shall remain suspended from the practice of law until the further order of this court.
Pursuant to statute (Judiciary Law § 90 [7]) the Grievance Committee for the Second and Eleventh Judicial Districts is hereby authorized to institute and prosecute a disciplinary proceeding in this court as petitioner against George H. Vallarlo, Jr., based upon acts of professional misconduct by said attorney which are set forth in the petitioner’s answer to the motion by respondent.
Robert H. Straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200, Municipal Building, Brooklyn, New York, is hereby appointed as attorney for the petitioner in such proceeding. Mollen, P. J., Lazer, Mangano, Gibbons and Bracken, JJ., concur.